I concur with the majority in its analysis and disposition of the first and second assignments of error.
I respectfully dissent from the majority in its analysis and disposition of the third assignment of error.  I would find that the trial court had no jurisdiction to issue the August 16, 2001, supplemental judgment entry because the Notice of Appeal had been filed on August 2, 2001.  Therefore, since the trial court had jurisdiction to issue the August 1, 2001, judgment entry, and it was the entry appealed from, we should address the merits of the third assignment of error.